El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Por hechos ocurridos el 31 de agosto de 1998, el Minis-terio Público radicó varios pliegos acusatorios contra el aquí peticionario Eric Encarnación Santos, ante la Sala Superior de Carolina, del Tribunal de Primera Instancia, en los cuales le imputó a éste la supuesta comisión de los delitos de asesinato en primer grado, escalamiento agra-vado, y varias infracciones a la Ley de Armas de Puerto Rico.
Celebrado el correspondiente acto de lectura de acusa-ción, y habiendo sido señalados los casos para juicio en su fondo, la defensa del peticionario radicó ante el tribunal de instancia un escrito intitulado “Moción sobre incapacidad mental del imputado”, escrito en el cual, en síntesis y en lo pertinente, alegó que tenía “serias dudas sobre el estado y *491capacidad mental del imputado tanto al momento de los hechos como en la actualidad” (Apéndice, pág. 18); razón por la cual solicitó de dicho tribunal que refiriera “al acu-sado Eric Encarnación Santos, para ser evaluado con rela-ción a su capacidad mental al momento de los hechos que se [le] imputan en el caso de epígrafe y al presente”. Apén-dice, supra.
El tribunal de instancia señaló una vista. En la misma, el aquí peticionario “amplió”, por decirlo así, lo solicitado, alegando que tenía derecho a que se le permitiera “contra-tar un perito psiquiatra particular con cargo al Estado, que lo asesore en la preparación y presentación de su defensa de insanidad mental...”. Apéndice, pág. 35. Luego de escu-char los distintos argumentos de las partes, el tribunal de instancia: ordenó que el peticionario Encarnación Santos debía “ser sometido a evaluación, a los efectos de determi-nar su estado y capacidad mental al momento de la comi-sión de los hechos imputádoles” (Apéndice, pág. 9); que esta evaluación “deberá ser llevada a cabo por un perito del Estado, diferente al que lo evaluara para la determinación de procesabilidad” ( — énfasis suprimido— Apéndice, pág. 9); y, finalmente, por “entender el Tribunal que no procede el nombramiento de un perito particular con cargos a la Administración de los Tribunales, se declara NO HA LU-GAR la solicitud a esos efectos”. (Énfasis suplido.) Apén-dice, pág. 9.
Inconforme, acudió el aquí peticionario ante el Tribunal de Circuito de Apelaciones, vía certiorari, en solicitud de revisión de lo decretado por el foro de instancia. En el es-crito que, a esos efectos, radicó ante el foro apelativo inter-medio le imputó al tribunal de instancia haber errado “al negarse a autorizar a la defensa a contratar, con cargo al Estado, a un perito psiquiatra, que además de evaluar la condición mental del acusado sirviese de asesor a la de-fensa en todas las etapas de preparación y presentación de la defensa de inimputabilidad”. Apéndice, pág. 37.
*492El Tribunal de Circuito de Apelaciones, mediante Reso-lución de 17 de diciembre de 1999, denegó la expedición del auto de certiorari radicado. Razonó dicho foro, en síntesis y en lo pertinente, que “la determinación del tribunal a quo de nombrar un perito para que evaluara al aquí peticiona-rio, que fuera diferente al que lo examinaría para efectos de la determinación sobre su procesabilidad, es una razo-nable que cumple, en este momento de los procedimientos, con salvaguardar el derecho de éste de tener acceso a ser evaluado psiquiátricamente por un experto en la materia que sea neutral a la controversia trabada”. Apéndice, pág. 6.
En vista a dicha determinación, acudió Eric Encarna-ción Santos ante este Tribunal en revisión, vía certiorari, de la decisión emitida por el Tribunal de Circuito de Ape-laciones imputándole al foro apelativo intermedio haber errado:
... al confirmar la Resolución del Honorable Tribunal de Pri-mera Instancia, negansado [sic] a distringuir [sic] entre un pe-rito designado por [el] Tribunal a los fines de la evaluación de la capacidad mental de un acusado, y un perito colaborador de la Defensa en la preparación y presentación de su caso; colabora-ción que aún cuando parte de la evaluación de dicha capacidad mental incluye además un asesoramiento en cuanto a posibles méritos de la misma, manera más efectiva de presentarla de la forma más favorable a la Defensa, y la presentación efectiva de la misma, asesoramiento y colaboración que están disponibles para el acusado económicamente pudiente no así para un acu-sado indigente al que se le ha designado un abogado de oficio. (Enfasis en el original.) Petición de certiorari, págs. 5-6.
Resolvemos, sin ulterior trámite, el recurso radicado, al amparo de las disposiciones de la Regla 50 de nuestro Re-glamento, 4 L.RR.A. Ap. XXI-A.
( — i
Aun cuando compartimos, parcialmente, el criterio del Tribunal de Circuito de Apelaciones a los efectos de que la *493determinación tomada por el tribunal de instancia es una razonable que cumple con salvaguardar el derecho de éste de tener acceso a ser evaluado psiquiátricamente por un experto en la materia, somos de la opinión que dicha deter-minación debe ser modificada para que, en lugar de dispo-ner que el psiquiatra que debe examinar al peticionario sea “un perito del Estado”, como dispuso el tribunal de instan-cia, el mismo sea un perito del tribunal, esto es, uno desig-nado por el tribunal que no labore para el Gobierno de Puerto Rico. Véase Pueblo v. Pérez Velázquez, 147 D.P.R. 777 (1999).(1) Veamos por qué.
 Conforme a la práctica o procedimiento que se lleva a cabo, normal y corrientemente, a nivel del tribunal de instancia en el campo de lo penal, cuando un imputado de delito alega que no está en estado procesable para ser sometido a juicio,(2) el tribunal de instancia designa, de ordinario, a un psiquiatra —que es empleado del Departa-mento de Salud de Puerto Rico— que examina al acusado y declara sobre la procesabilidad de éste para ser sometido a enjuiciamiento. Aim cuando, de ordinario, este perito del Estado es el único que testifica en esta clase de procedi-miento, nada impide, naturalmente, que el acusado pueda presentar su propio perito psiquiatra, viniendo el tribunal de instancia en la obligación de hacer su determinación, sobre si el acusado debe o no ser procesado, a base de toda la prueba presentada. El hecho de que, en la mayoría de los casos, el tribunal tome esa determinación, a base úni-camente del testimonio prestado por el perito del Estado, *494no violenta ningún derecho del acusado. Ello, en vista del hecho de que no se está lidiando con la defensa de locura como tal; meramente se está emitiendo juicio sobre si el acusado está o no apto para ser procesado, situación que le compete directamente a las Ramas Ejecutiva y Judicial de nuestro Gobierno.
Distinta, naturalmente, es la situación cuando el exa-men psiquiátrico a realizarse está encaminado a determi-nar si el acusado, al momento de la supuesta comisión de los hechos, era o no inimputable, esto es, cuando lidiamos ya propiamente con la defensa de insanidad mental, regu-lada la misma por la Regla 74 de Procedimiento Criminal, 34 L.P.R.A. Ap. IV. En esta clase de situación, de ordinario, el imputado de delito contrata su propio perito psiquiatra para testificar al respecto.
Nos enfrentamos, en el presente caso, a la particular situación de un acusado, alegadamente indigente, que reclama el derecho a presentar la defensa de insanidad mental y que alega que no puede contratar los servicios de un perito psiquiatra en la práctica privada de la profesión por razón de su indigencia; éste, naturalmente, no puede ser “penalizado” por su personal situación económica y tiene derecho, al igual que cualquier otro imputado de delito, a tener una adecuada defensa.
Somos del criterio que, en esta clase de situaciones, los tribunales de instancia deben, en primer lugar, celebrar una vista para determinar si efectivamente el acusado es indigente. De así determinarlo, entonces, el tribunal debe designar un profesional de la salud, especialista en psiquiatría, que no labore para el Gobierno de Puerto Rico, para que examine al imputado y asesore, y ayude, a éste en la presentación de la prueba sobre insanidad mental y, naturalmente, testifique durante el proceso a ser celebrado. En otras palabras, no creemos adecuado que sea un perito del Estado el que deba ser designado en esta *495clase de situaciones; el aparente conflicto de intereses no lo hace conveniente.
Debe quedar claro, sin embargo, que en esta clase de situaciones el acusado no tiene derecho a que se designe un perito de su personal selección a ser pagado por el Estado. Como expresara el Tribunal Supremo de Estados Unidos, en Ake v. Oklahoma, 470 U.S. 68 (1985), un acusado indigente no tiene un derecho constitucional a escoger o seleccionar el psiquiatra de su predilección, como tampoco tiene derecho a que se le provean fondos públicos para pagarle al psiquiatra que él escoja.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.

 Resolución de 19 de marzo de 1999.


 Véase la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Esta dis-posición reglamentaria establece, en su inciso (a) que:
"(a) Vista; peritos. En cualquier momento después de presentada la acusación o denuncia y antes de dictarse la sentencia, si el tribunal tuviere base razonable para creer que el acusado está mentalmente incapacitado, inmediatamente suspenderá los procedimientos y señalará una vista para determinar el estado mental del acusado. Deberá el tribunal designar uno o varios peritos para que examinen al acusado y declaren sobre su estado mental. Se practicará en la vista cualquier otra prueba pertinente que ofrezcan las partes.”